Citation Nr: 0510139	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
1975 to June 1975, and active military service from October 
1977 to May 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In June 1997 the RO 
denied entitlement to service connection for PTSD.  

In April 2004, the Board remanded this case to the RO for 
further development and adjudicative action.  

In November 2004 the RO affirmed the determination previously 
entered.

The case was recently returned to the Board for further 
appellate review.  


FINDINGS OF FACT

The competent, probative evidence of record corroborates the 
incurrence of an in-service stressor sufficient to support 
the finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999) and effective March 7, 2002, at 67 Fed. Reg. 
10331-10332 (March 7, 2002), 3.159 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records for the veteran's ACDUTRA are 
unremarkable regarding his psychiatric status.  

His initial claim for VA compensation in January 1976 was for 
a back disability and the initial VA examination in April 
1976 was pertinently unremarkable regarding any psychiatric 
complaints or findings.  

The medical examination in July 1978 for enlistment shows a 
normal psychiatric status.  Psychiatric service reports dated 
late in 1978 noted diagnoses of psychophysiological 
musculoskeletal disorder and passive-aggressive personality 
disorder.  The treatment records in early 1979 refer to back 
pain since a motor vehicle accident in August 1978 as a 
passenger in a military vehicle.  The veteran was sent for 
another psychiatric evaluation in April 1979 and the 
impression was passive-aggressive personality existing prior 
to service.  A medical board report dated in May 1979 also 
shows the diagnosis of passive-aggressive personality.  

In August 1979 the veteran filed another claim with VA for a 
back disability and a VA neurology examiner reported 
diagnoses of lumbosacral strain, absence of gross 
neurological deficit and headaches (psychosomatic 
manifestation).  He filed subsequent claims for increase in 
the service-connected lumbosacral strain through the mid 
1990's.  He referred to psychiatric treatment in a claim for 
increase in April 1996, and specific request for service 
connection for PTSD and obsessive compulsive disorder (OCD) 
in June 1996.  VA clinical records and hospital summary in 
May 1996 show the diagnoses of cocaine, cannabis and alcohol 
dependencies and poly substance abuse.  Treatment notes in 
June and August 1996 refer to PTSD and OCD.   

A VA psychiatric examiner in December 1996 reviewed the 
veteran's claims file and noted the history of a motor 
vehicle accident during service and another, several months 
before the examination.  

According to the summary, the veteran reported his spouse 
first noticed obsessive-compulsive symptoms in 1980.  He 
reported the onset of such symptoms approximately at that 
time and PTSD symptoms from the truck accident that were 
exacerbated by the more recent accident.  

Regarding PTSD, the examining physician stated that while the 
veteran did complain of PTSD-related symptoms and did indeed 
qualify for this diagnosis based upon symptoms in all three 
categories of symptomatology, it did not appear to be his 
primary area of dysfunction, as OCD caused far greater 
distress.  The examiner stated that the OCD with onset 
approximately two years after a motor vehicle accident would 
unlikely be related to the military accident.  The examiner 
was unaware of any case reports suggesting such an injury 
would have direct bearing on an OCD.  The multiaxial 
assessment under DSM-IV included mild PTSD probable onset 
with a truck accident in 1978, but exacerbated by a van 
accident in October 1996, and OCD.  

Contemporaneous private medical records note VA was 
evaluating the veteran for possible disability for PTSD and 
OCD, and show an impression of reported history of PTSD and 
OCD and ongoing PTSD by his report in 1997.  A medical report 
in March 1998 noted history of previous trauma in a car 
accident and PTSD related to this.  

The veteran provided lay statements recalling his mood 
changes after military service.  

In November 1998, a VA examining psychologist stated the 
claims file and medical records were also reviewed in 
connection with the examination and referred to discrepancies 
in the record regarding the hospitalization after a motor 
vehicle accident during military service.  Regarding the 
criteria to establish PTSD, the examiner noted the veteran 
sustained some injury in service, facial laceration and 
shoulder abrasions, but apparently not a threat of death or 
serious injury.  

The examiner stated the veteran's own account did not involve 
helplessness or horror.  He met criterion for reexperiencing 
the traumatic event but not the criteria of persistent 
numbing of responsiveness and he denied exaggerated startle 
response, irritability, hypervigilance or avoidance.  The 
examiner found only criterion B for PTSD having been met.  

The examiner agreed with the previous examiner that the OCD 
was almost certainly unrelated to the events described in 
military service in that they had begun several years 
thereafter, and the compulsive behaviors were unrelated to 
the apparent stressor itself.  The Axis I diagnoses were OCD, 
alcohol dependence and, cocaine dependence.

VA clinical records show the final diagnoses for a period of 
hospitalization that began in April 1999 were alcohol, 
cannabis and cocaine dependence.

In September 1999 the veteran was examined by two VA 
psychiatrists who stated that his claims file was reviewed.  
They noted he did not endorse responding to the motor vehicle 
accident in service with intense fear, helplessness or 
horror, and they described the multiple ways that he stated 
the trauma was reexperienced.  

He did not have any inability to recall aspects of the 
trauma, and reported feelings of detachment and estrangement 
from others, hypervigilance or difficulty concentrating.  The 
examiners stated that this examination found no evidence 
supporting the DSM-IV diagnosis of PTSD.  

They found that it appeared the traumatic event was not of 
significant proportion to satisfy criterion A.  The veteran 
did subjectively report evidence that would satisfy criterion 
B, C and D.  The examiners stated that the veteran's refusal 
to submit to a blood test or breathalyzer, while assuring 
them of his sobriety, raised questions of his reliability, 
although they felt he did not appear impaired by alcohol.  

The examiners agreed with the previous conclusions regarding 
OCD and felt the veteran did not meet criteria for the DSM-IV 
diagnosis of anxiety disorder.  The Axis I diagnoses were OCD 
and history of polysubstance abuse   

In subsequent VA and private clinical records through 2004, 
diagnoses of PTSD and history of PTSD appear with OCD and 
substance abuse. 


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred therein.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of 
entitlement to service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Specific PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.


Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence need for corroboration may 
be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).  Regardless of whether the veteran 
is determined to have engaged in combat, a veteran is still 
required to show evidence of a current disability and a link 
between that current disability and service.  Collette v. 
Brown, 82 F. 3d 389, 393 (Fed. Cir. 1996); Boyer v. West, 11 
Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing 
service connection for PTSD as set forth above, changed while 
the veteran's claim was pending.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).


The Board is of the opinion that the amended regulation is 
generally more favorable to veterans because such 
regulations, as recorded earlier, provide broader 
requirements for establishing combat and because they no 
longer require a "clear" diagnosis of PTSD.  In the 
veteran's case at hand, the veteran may prevail under either 
criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519


Analysis
Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims assistance Act of 2000 (VCAA).  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board is of the opinion that the 
new duty assist law expanded VA's duty to assist  (e.g., by 
providing specific and expanded provisions pertaining to the 
duty to notify), and is therefore more favorable to the 
veteran.  Accordingly, the amended duty to assist law 
applies.  See Holliday v. Principi, 14 Vet. App. 280 (2001).

In this case, however, as the Board has determined that a 
full grant of benefit on appeal is appropriate for the issue 
decided herein, any omissions in the duty to assist are 
without prejudice to veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

With the initial claim of service connection for PTSD there 
is medical evidence showing the diagnosis of PTSD that 
presumably conformed to the diagnostic criteria that VA 
currently follows.  See for example, 38 C.F.R. § 4.125; Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  Thereafter, the VA 
examiners in 1998 and 1999 elaborated on the impressions from 
the record and interview that did not support the PTSD 
diagnosis under current diagnostic criteria.  Here the 
alleged stressor is supported with credible supporting 
evidence.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to mental disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  The amendment required that 
the medical evidence diagnosing PTSD comply with 38 CFR 
4.125(a), which requires that diagnoses of mental disorders 
conform to DSM-IV.  

The question as to credible supporting evidence of a 
stressor's existence remains an adjudication determination, 
unlike the current existence of PTSD, which is a medical 
determination.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see also Fossie v. West, 12 Vet. App 1 (1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board finds, for the reasons discussed below, the 
evidence does favor service connection.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen, 10 
Vet. App. at 142-43 and Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  The record viewed in its entirely establishes 
symptomatology consistent with PTSD, as well as a diagnosis 
of PTSD linking PTSD to the veteran's stressor, a motor 
vehicle accident, while on active duty.  There is competent 
verification of the veteran's stressor through the service 
medical records and other information the service department 
provided.

The record shows the veteran was afforded three VA 
examinations with one that did find PTSD.  Two other 
examinations did not find PTSD, although the examiners in 
1999 apparently felt the veteran's stressor was not 
sufficient, although he apparently did endorse manifestations 
that would support the other elements for the diagnosis.  The 
examiner in 1998 alone felt the veteran did not meet more 
than one of the required elements.  However, the examiners in 
1998 and 1999 did not challenge the conclusions made on the 
1996 examination based on the information available to the 
examiner at that time.  The subsequent examinations relied on 
the information gleaned from the current interviews and the 
record, as did the examiner in 1996.   

The VA examiner in each instance presumably was aware of the 
applicable diagnostic criteria then in effect and took them 
into account.  Cohen, 10 Vet. App. at 140.  The examinations 
occurred subsequent to the regulatory changes in the 
psychiatric rating criteria, although the claim was filed 
prior to the effective date of those changes.  In any event, 
as explained in Cohen, in 1995 VA regulations had adopted the 
nomenclature of the 1980 third edition of the DSM (DSM-III).  


In the revision in 1987 (DSM-III-R) was referenced in Manual 
M21-1 PTSD provisions (M21-1, Part VI, para 7.46(a) (1995).  
Whether DSM-III, DSM-III-R, or DSM-IV apply, they were 
adopted generally as to mental disability by cross reference 
in the regulations and cannot be read in a manner that would 
add requirements over and above the three primary elements 
set forth in section 3.304(f) as to PTSD service-connection 
claims.  See Cohen, 10 Vet. App at 138-40.  In any event, the 
Board finds the evidence is in approximate balance to grant 
the claim so there is no need to determine which version of 
the criteria is the more favorable version.

As the Board noted earlier, the evidentiary record was 
contradictory as to whether PTSD was present.  The RO 
developed the record and obtained opinions that the veteran 
did not have PTSD linked to the verified stressor.  The 
veteran prevails on his claim because the opinion in December 
1996 that found service-related PTSD is not called into 
question or repudiated in subsequent examinations.  Overall, 
on the question of sufficiency of the stressor at least one 
opinion was clearly in favor and a second was equivocal.  It 
appears only the examination in 1999 was clearly against 
sufficiency.  As to the other criteria, it would seem that 
the opinions in 1996 and 1999 read fairly are favorable with 
only the 1998 opinion clearly unfavorable.  So the 
determination in favor of the claim relies on the rationales 
more than simply a numerical weighing, that is, one for and 
two against the claim.  

Thus, the Board finds that the evidentiary record, with 
application of all pertinent criteria, supports a grant of 
entitlement to service connection for PTSD.  It is apparent 
from the record that another psychiatric disorder, OCD, 
predominates and that none of the examiners have linked this 
disorder to military service.  However, that does not weight 
significantly on the question of service connection for PTSD.  
The examiners considered the material evidence, and appeared 
to reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The weight to be attached to a medical opinion is an 
adjudication determination and the Board has stated the bases 
for finding that the evidence does not preponderate against 
the claim.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


